               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                          4:18CR3143

    vs.
                                                       ORDER
FREDERICK ALAN VOIGHT,

                Defendant.


    After conferring with counsel,


    IT IS ORDERED:


    1)    Defendant’s oral and unopposed motion for modification of pretrial
          release conditions is granted.

    2)    From now until May 6, 2019, Defendant is permitted to travel as
          needed to meet with, interview, and potentially retain new counsel.

    3)    Prior to travelling for such meetings, Defendant shall provide
          information to pretrial services outlining contact numbers, and his
          transportation and lodging arrangements for the trip.

    April 19, 2019.
                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
